Exhibit 10.9

KENNAMETAL INC.

NONSTATUTORY STOCK OPTION AWARD

FOR NON-EMPLOYEE DIRECTORS

Grant Date:                    

Kennametal Inc. (the “Company”) hereby grants to «name» (the “Optionee”), as of
the Grant Date listed above, this Nonstatutory Stock Option Award (the “Option”)
to purchase «number of stock options» shares of the Company’s Capital Stock, par
value $1.25 per share (the “Shares”), at the price of $XX.XX per Share, subject
to the terms and conditions of the Kennametal Inc. Stock and Incentive Plan of
2010, as Amended and Restated on October 22, 2013, as further amended
January 27, 2015 (the “Plan”) and the additional terms listed below. Capitalized
terms used herein, but not otherwise defined, shall have the same meaning
ascribed to them in the Plan.

1. The Option must be exercised within ten (10) years from the Grant Date and
only at the times and for the number of Shares as follows: (a) prior to the
first anniversary of the Grant Date, the Option is not exercisable as to any
Shares; (b) on the first anniversary of the Grant Date, one-third (1/3) of the
Shares under the Option will vest and become exercisable; (c) on the second
anniversary of the Grant Date, an additional one-third (1/3) of the Shares under
the Option will vest and become exercisable; and (d) on the third anniversary of
the Grant Date, the remaining one-third (1/3) of the Shares under the Option
will vest and become exercisable.

2. This Option is intended to be exempt from coverage under Section 409A of the
Internal Revenue Code (which deals with nonqualified deferred compensation) and
the regulations promulgated thereunder, and the Company reserves the right to
administer, amend or modify the Option or to take any other action necessary or
desirable to enable the Option to be interpreted and construed accordingly.
Notwithstanding the foregoing, the Optionee acknowledges and agrees that
Section 409A may impose upon the Optionee certain taxes or interest charges for
which the Awardee is and shall remain solely responsible.

3. Notwithstanding anything to the contrary in this Option or the Plan, in the
event that this Option is not accepted by the Optionee on or before the date
that is 180 days from the grant date noted herein (the “Forfeiture Date”), then
this Option shall become null and void and all Shares subject to this Award
shall be forfeited by the Optionee as of the Forfeiture Date. For acceptance to
be valid, the Optionee must accept this Option in the manner specified by the
Company. Any Shares underlying the Option that are forfeited by the Optionee
shall be returned to the Plan and resume the status of shares available for
grant.

4. All other terms and conditions applicable to this Option are contained in the
Plan. A copy of the Plan and related Prospectus is available on your accounts
page at netbenefits.fidelity.com under Plan Information and Documents.

 

KENNAMETAL INC. By:   Kevin G. Nowe Title:   Vice President, Secretary and
General Counsel